DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a gaming contract and a method of determining financial obligations using probability. Thus, the claims are drawn to a method of organizing human activity. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited gaming machine and display are a generic computer as shown by paragraph 0095 of Applicant’s specification.
[0095] The game controller 60 is in data communication with the player interface 50 and typically includes a processor 62 that processes the game play instructions in accordance with game play rules and outputs game play outcomes to the display. Typically, the game play instructions are stored as program code in a memory 64 but can also be hardwired. Herein the term “processor” is used to refer generically to any device that can process game play instructions in accordance with game play rules and may include: a microprocessor, microcontroller, programmable logic device or other computational device, a general purpose computer (e.g. a PC) or a server.

Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799